DETAILED ACTION
Claims 1-20 are pending.  Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn. 
This action is in response to the amendment filed 11/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
  				Response to Arguments
Applicant’s arguments, filed 11/30/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Hedbeck et al. or Mack et al. in view of Challender et al. (US 5492147).
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference 
Since applicant’s amendments necessitated the new grounds for rejections, the action is Non-Final.

Election/Restrictions
Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn.
The requirement has been made FINAL.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 2, 5- 7,11-13,15,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hedbeck et al. (WO 2018087149A1) in view of Challender et al. (US 5492147).
Regarding claim 1, Hedbeck et al. disclose a tubular coupling (100, see Fig.2a) comprising: 
a first connector (300) comprising;
     a body (330) defining a first passageway portion (550,580) and a valve area (within 560), the valve area offset from a main centerline of the first passageway portion (the valve area is above the center line “A”) wherein the first passageway portion is a static conduit (fluid passes through 550,580 and this does not move with respect to the body 330) within the body (as shown the static conduit is part of the body and therefore considered as being within the body) and wherein the valve area comprises: 
   a first volume (within 330, surrounding 600 as shown in Fig 2a) adjacent to an end (the opening at 320) of the first passageway portion; and 
   a second volume (the area that surrounded left spring 610) in fluid communication with the first volume (there is no seal between the two areas therefore they are considered as being in fluid communication); and 
    a first valve (600) disposed in the first volume of the valve area; and 
a second connector (200) adapted to receive at least a portion (the exterior portion of 580) of the first connector, 
the second connector comprising,
a body (230) defining a second passageway portion (550,570) and a valve area (within 560 for 200 and surrounding 600), the valve area offset from a main centerline 
the valve area comprises;
    a first volume (within 230, surrounding 600 as shown in Fig 2a) adjacent to an end of the second passageway portion; and 
a second volume (the area that surrounded right spring 610) in fluid communication (when connected) with the first volume; and 
a second valve (600) disposed in the first volume of the valve area, wherein the first and second valves are adapted to translate into the second volumes of the first and second connectors (see Fig. 2b-2c), and wherein the first and second passageway portions are adapted to be in fluid communication when the first and second valves are disposed in the second volumes of the first and second connectors (as shown in Figure 2c, the two portions are in fluid communication).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Challender et al. teaches the use of a seal (see Fig. 5,6, items 46,94 “rubber flap”) at an end of a passageway portion.

    PNG
    media_image2.png
    1401
    592
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a seal as taught by Challender into the device of Hedbeck et al. to have a seal at an end of the passageway portion, in order to ensure fluid will not escape from either the male or female member, for safety purposes when handling body fluids or toxic chemicals (Challender et al., Col.1, lns. 7-11 and col. 7, lns. 17-25).




Regarding claims 5 and 6, Hedbeck et al. is silent to having the materials for the first valve comprises a polymer and the body of at least one of the first and second connectors comprises at least one of a plastic such as a thermoplastic, a thermoset, or a rubber, and a metal.  
Regarding claim 5, Challender et al. disclose wherein the first valve comprises a polymer (as shown in Fig. 1, 80 is cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).
Regarding claim 6, Challender et al. disclose the body of at least one of the first and second connectors comprises at least one of a plastic such as a thermoplastic, a thermoset, or a rubber, and a metal (the bodies (90/75 and 11/38), are shown as being made of resin/plastic as shown in Fig. 1, are cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute the plastic materials as taught by Challender for the materials in Hedbeck to have the materials for the first valve comprises a polymer and the body of at least one of the first and second connectors comprises at least one of a plastic such as a thermoplastic, a thermoset, since it has been held since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 11, Hedbeck et al. disclose the first passageway portion is disconnected from an external environment when the first valve is disposed in the first volume of the valve area of the first connector (see Fig. 2a).  
Regarding claim 12, Hedbeck et al. disclose the second passageway portion is disconnected from the external environment when the second valve is disposed in the first volume of the valve area of the second connector (see Fig. 2a).    
Regarding claim 13, Hedbeck et al. disclose the first valve is spaced apart from the first passageway portion when the first valve is disposed in the second volume of the valve area of the first connector, and wherein the second valve is spaced apart from the second passageway portion when the second valve is disposed in the second volume of the valve area of the second connector (see Fig. 2c, both valves are spaced apart from the passageway portions as there is a wall between them).  
Regarding claim 15, Hedbeck et al. disclose the body of the first connector comprises: a base portion (the left section of 550 for 300); and an engagement portion (the right section of 330,580) extending from the base portion, wherein the engagement portion is adapted to extend coaxial with an engagement portion (260) of the second connector, and wherein the base portion is spaced apart from the second connector (see Fig. 2a).  

Regarding claim 19, Hedbeck et al. disclose, a connector (300) comprising: 
a body (310,330) defining a passageway portion (550,580) and a valve area (within 560), the valve area offset from a main centerline of the passageway portion (the valve area is above the center line “A”), wherein the passageway portion is a static conduit (fluid passes through 550,580 and this does not move with respect to the body 330) within the body (as shown the static conduit is part of the body and therefore considered as being within the body) and wherein the valve area comprises: 
a first volume (within 330, surrounding 600 as shown in Fig 2a) adjacent to an end of the passageway portion; 
a second volume (the area that surrounded left spring 610) in fluid communication (there is no seal between the two areas therefore they are considered as being in fluid communication) with the first volume; and 
a first valve (600) disposed in the first volume of the valve area, wherein the first valve is adapted to translate into the second volume when the connector is coupled with a complimentary connector (200), and wherein the connectors are adapted to be in fluid communication when the first valve is disposed in the second volume of the connector (see Fig. 2c).
Regarding claims 19 and 20, Hedbeck et al. are silent to having a seal at an end of the passageway portion or of the second passageway portion.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a seal as taught by Challender into the device of Hedbeck et al. to have a seal at an end of the passageway portion, in order to ensure fluid will not escape from either the male or female member, for safety purposes when handling body fluids or toxic chemicals (Challender et al., Col.1, lns. 7-11 and col. 7, lns. 17-25).
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125.

	Regarding method claim 20, the combined device shown by Hedbeck et al. and Challender et al.  will perform the method as recited in claim 20, during normal operational use of the device. 






Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 10864364) in view of Challender et al. (US 5492147).
Regarding claim 19, Mack et al. disclose, a connector (12,14,24,36) comprising: 
a body (12) defining a passageway portion (vertical passage 14) and a valve area (within 12 surrounding 24), the valve area offset from a main centerline of the passageway portion (the vertical inherent center line through 14), wherein the first passageway portion is a static conduit (fluid passes through 14 and, 14 does not move with respect to the body 12) within the body (as shown 14 is part of the body and therefore considered as being within the body) and wherein the valve area comprises: 
a first volume (within 12, the angled section surrounding 36 as shown in Fig 4) adjacent to an end of the passageway portion; and 
a second volume (the recessed area that 24 is surrounded by, see Fig. 5) in fluid communication (in the connected positon) with the first volume; and 
a first valve (24) disposed in the first volume of the valve area, wherein the first valve is adapted to translate into the second volume when the connector is coupled with a complimentary connector (16), and wherein the connectors are adapted to be in fluid communication when the first valve is disposed in the second volume of the connector (see Fig. 5).
Regarding claim 20, Mack et al. disclose coupling tubulars (12,14/16,18) comprising: providing a first connector (the assembly of 12) coupled to a first tubular (14) and a second connector (the assembly of 16) coupled to a second tubular (18), wherein the first connector comprises a body (12) defining a first passageway portion (the passageway 22 within 14) and a valve area (within 12 surrounding 24), the valve 
the second connector comprises a body (16) defining a second passageway portion (26) and a valve area (within 16 surrounding 32) the valve area offset from a main centerline (the inherent vertical centerline of 18) of the second passageway portion; wherein 
the first passageway portion is a static conduit (the first portion does not move with respect to the body 12) within the body of the first connector and the second passageway portion is a static conduit (the second portion does not move with respect to the body 16) within the body of the second connector;
translating the first and second connectors together until a valve (24,36) within first connector moves from a first volume (within 12, the angled section surrounding 36 as shown in Fig 4) of the valve area of the first connector to a second volume (the recessed area that 24 is surrounded by , see Fig. 5) of the valve area and a valve (28,32) within the second connector moves from a first volume (within 16) of the valve area of the second connector to a second volume (within 12) of the valve area; and initiating a fluid flow (see Fig. 5) through the tubulars.
Regarding claims 19 and 20, Mack et al. are silent to having a seal at an end of the passageway portion or of the second passageway portion.

Challender et al. teaches the use of a seal (46,94 “rubber flap”) at an end of a passageway portion.



 	Regarding method claim 20, the combined device shown by Mack et al.  and Challender et al. will perform the method as recited in claim 20, during normal operational use of the device. 

When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753